 


114 HR 2492 IH: To direct the Secretary of the Army to provide for modification of certain Federal water resources development projects on the Apalachicola, Chattahoochee, and Flint Rivers, and for other purposes.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2492 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Ms. Graham (for herself, Mr. Buchanan, Mr. Deutch, Mr. Murphy of Florida, Mr. Jolly, Ms. Frankel of Florida, Ms. Wilson of Florida, Mr. Diaz-Balart, Mr. Rooney of Florida, Mr. Miller of Florida, Mr. Hastings, Ms. Ros-Lehtinen, Ms. Castor of Florida, Mr. Curbelo of Florida, Ms. Wasserman Schultz, Mr. Grayson, Ms. Brown of Florida, Mr. Yoho, Mr. Ross, and Mr. Nugent) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of the Army to provide for modification of certain Federal water resources development projects on the Apalachicola, Chattahoochee, and Flint Rivers, and for other purposes. 
 
 
1.Apalachicola, Chattahoochee, and Flint River projects 
(a)DefinitionsIn this section: (1)Apalachicola-Chattahoochee-Flint projectsThe term Apalachicola-Chattahoochee-Flint projects means the Federal water resources projects on the Apalachicola, Chattahoochee, and Flint Rivers in the States of Alabama, Florida, and Georgia authorized by section 2 of the Act of March 2, 1945 (59 Stat. 17, chapter 19; 60 Stat. 635, chapter 595) and section 203 of the Flood Control Act of 1962 (76 Stat. 1182), including— 
(A)Buford Dam and Reservoir; (B)West Point Dam and Reservoir; 
(C)George W. Andrews Dam and Reservoir; (D)Walter F. George Dam and Reservoir; and 
(E)Jim Woodruff Dam and Reservoir. (2)Freshwater FlowsThe term freshwater flows means the quality, quantity, timing, and variability of freshwater flows required— 
(A)to support and reestablish— (i)the physical, chemical, biological, and overall ecological integrity of the components, functions, and natural processes required for a thriving and resilient Chattahoochee River, Apalachicola River, Apalachicola River floodplain, and Apalachicola Bay; 
(ii)commercial and recreational fisheries dependent on freshwater flows into Apalachicola Bay and adjacent waters, including the Gulf of Mexico; and (iii)thriving and diverse fish, wildlife, and plant populations having species composition, diversity, adaptability, and functional organization similar to those found in the Chattahoochee River and Apalachicola River ecosystems prior to construction of the Apalachicola-Chattahoochee-Flint projects; 
(B)to restore and recover species that are endangered, threatened, or at risk; and (C)to prevent significantly harmful adverse impacts to the Chattahoochee River and Apalachicola River ecosystems. 
(b)Project modificationNotwithstanding any authorized purpose of the Apalachicola-Chattahoochee-Flint projects, the Secretary shall operate the Apalachicola-Chattahoochee-Flint projects in a manner that ensures the maintenance of freshwater flows. (c)Revision of water control manuals (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall complete the ongoing revision of the water control manuals for the Apalachicola-Chattahoochee-Flint projects and issue revised water control manuals for those projects that ensure the maintenance of freshwater flows. 
(2)Operational modificationsIn carrying out paragraph (1), the Secretary shall ensure that operational modifications needed to maintain freshwater flows are achieved, to the maximum extent practicable, while providing system-wide balance in conservation storage through the maintenance of water levels within the same action zone for each of the Apalachicola-Chattahoochee-Flint project reservoirs. (3)Independent peer review of water control manuals (A)In generalThe Secretary shall enter into an arrangement with the National Academy of Sciences under which the National Academy of Sciences shall carry out an independent peer review of each revised water control manual, as required under section 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343). 
(B)ComplianceEach independent peer review under this paragraph shall comply with section 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343). (4)Final approvalBefore a final water control manual may be issued, the Secretary shall obtain written approval of each water control manual developed under this subsection from— 
(A)the Administrator of the Environmental Protection Agency; (B)the Director of the United States Fish and Wildlife Service; 
(C)the Director of the National Oceanic and Atmospheric Administration; and (D)the Director of the United States Geological Survey. 
(d)Applicability of other Federal and State lawsExcept as provided in subsection (b), nothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to the Apalachicola-Chattahoochee-Flint projects.  